PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/950,707
Filing Date: 11 Apr 2018
Appellant(s): Janssen Pharmaceutica NV



__________________
Joseph Lucci
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 19, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 37-44, 48, 49, 51-58, 60-62 and 64-77 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01576172 (ClinicalTrials.gov., 2012), Logothetis et al. (Lancet Oncol., 2012), Zhang (Asian J. of Andrology, 2014), Sandhu et al. (Asia-Pac J. Clin. Oncol., 2012) and NCT02500901 (ClinicalTrials.gov., 2015) in combination.
NCT ‘172 teaches the treatment of patients with metastatic castration-resistant prostate cancer with abiraterone acetate, prednisone and veliparib (See page 3, Experimental: Arm Il).
Logothetis et al. teaches patients with metastatic castration-resistant prostate cancer previously treated with docetaxel, abiraterone acetate and prednisone offer significant benefits in terms of pain relief, delayed pain progression, etc. (see the entire article, especially Interpretation, page 1210; Discussion, pages 1215-1216). The reference teaches 28-day cycles of orally administered 1g abiraterone acetate in combination with 5mg of prednisone (see page 1211, Methods).
Zhang teaches the use of PARP inhibitors, such as, niraparib in the treatment prostate cancer, including those with BRCA1 or BRCA2 mutation (see the entire article, especially paragraph bridging pages 401-402; page 405, Conclusions). The reference 
also notes
the phase II study of NCT01576172 involving the combination of abiraterone acetate, prednisone and veliparib as discussed above and
cancer cells with defective homologous recombination repair are sensitive to additional blockage of DNA repair with PARP inhibitor (see the entire article, especially paragraph bridging pages 401-402; page 404, Combining the PARP inhibitor with androgen deprivation therapy; page 405, Conclusions).
Sandhu et al. teaches the use of 300 mg of PARP inhibitor niraparib mg orally in the treatment of castration resistant prostate cancer and that the compound have favorable toxicity in BRCA1/2 mutant carriers (see the entire article, especially Background and Methods).
NCT ’901 teaches the use of 160 mg/day orally of enzalutamide and 100 mg or 200 mg or 300 mg daily niraparib in the treatment of metastatic castrate-resistant prostate cancer (see the entire article, especially NCT ‘901, page 3, Experimental: Experimental Treatment).
In essence, the art, as exemplified by the cited references, teaches the use of each of niraparib (100 mg, 200 mg or 300 mg), abiraterone acetate and prednisone for the treatment of metastatic castration-resistant prostate cancer. 

The instant invention differs from the references by reciting the combination of niraparib, abiraterone acetate and prednisone for treatment of prostate cancer. 

However, combination therapy for the treatment of prostate cancer is well-known in the medical art as evidenced by NCT ’172, Logothetis, Zhang and NCT ’901 discussed above. NCT ’172 teaches the combination of a PARP inhibitor (veliparib), an androgen deprivation therapy (abiraterone acetate) and prednisone. Niraparib, like veliparib, is a known PARP inhibitor useful in treating prostate cancer. Therefore, the use of niraparib, instead of veliparib, in combination with abiraterone acetate and prednisone for treatment of prostate cancer is rendered prima facie obvious. 
Additionally, as recognized by MPEP § 2144.06(I): 

    PNG
    media_image2.png
    325
    639
    media_image2.png
    Greyscale

Each of niraparib, abiraterone acetate and prednisone is known in the art, as evidenced by the cited prior art, for treatment of prostate cancer. Thus, the combination of niraparib, abiraterone acetate and prednisone to provide treatment of prostate cancer to a patient in need of treatment would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
As noted by Sandhu et al. and Zhang, PARP inhibitors show favorable toxicity in BRCA1/2 mutant carriers or cancer cells with defective homologous recombination 
repair are sensitive to additional blockage of DNA repair with PARP inhibitor. Therefore, the skilled artisan in the art at the time of the present invention would have the reasonable expectation that the combination of a PARP inhibitor, such as, niraparib, with abiraterone acetate and prednisone would be more effective in treating prostate cancer with BRCA-1 and/or BRCA-2 mutation.

The instant claims further differ from the cited references by reciting (i) the use of various amounts of each compound (see instant claims 37, 48, 49, 51-57, 70-73, 76 and 77), (ii) the administration of the compounds in a single composition or in separate compositions (see instant claims 41-44 and 66-68), (iii) once daily administration of niraparib and abiraterone acetate (see instant claim 37), (iv) treatment regimens, i.e., once or twice daily of prednisone (see instant claims 58 and 61) and (v) wherein the patient underwent taxane-based chemotherapy or androgen receptor-targeted therapy prior to administration of niraparib and abiraterone acetate (see instant claims 64 and 65).

However,
as evidenced above, the art teaches various amounts of niraparib in the amounts of 100 mg, 200 mg and 300 mg and Logothetis teaches 1g abiraterone acetate are useful in treating prostate cancer. In addition, determining the treatment regimen, for example, amount of each compound in combination or administration once or twice, etc. daily, that would result in optimum treatment of prostate cancer in a patient would have been within the level of skill of the ordinary artisan in the medical art at the time of the present invention. The court has held that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971);
the administration of the active agents in a combination therapy as a single composition or separately is routinely done in the medical art (see for example, WO 2012/009475, paragraph 0143; WO 2014/089324, paragraph 0134); and
as evidenced by Logothetis et al., patients with metastatic castration-resistant prostate cancer previously treated with another anticancer therapy, such as, docetaxel (a taxane-based chemotherapy), can be treated with a combination of other anticancer agents. Therefore, absence a showing of criticality, the use of the claimed combination to treat patient previously treated with taxane-based chemotherapy or androgen receptor-targeted therapy is rendered prima facie obvious.
For the reasons given above, the claimed invention would have been obvious to the skilled artisan in the art at the time of the present invention.

(2) Response to Argument
Appellant argues
NCT ’172 does not teach or suggest the claimed combination therapy;
Logothetis, Zhang, Sandhu and NCT ’901 do not cure NCT ’172’s deficiencies;
The Examiner improperly dismissed evidence of surprising results; and
The claimed invention requires biomarkers such as BRCA-1 or BRCA-2.
Appellant’s argument was considered but not persuasive for the following reasons.
According to appellant, the 103 rejection is improperly based on the hindsight-driven premise that a person of ordinary skill in the art would have substituted one PARP inhibitor (veliparib) for an entirely different PARP inhibitor (niraparib) in a combination therapy for treating prostate cancer even though there had not been any prior teaching or suggestion to make such a substitution. 
However, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
As discussed above, each recited compound is known in the art to be useful in treating prostate cancer.  The art, as evidenced by each of Sandhu et al. and Zhang, teaches PARP inhibitors, niraparib or olaparib, respectively, show favorable toxicity in BRCA1/2 mutant carriers or cancer cells with defective homologous recombination repair are sensitive to additional blockage of DNA repair with PARP inhibitor:

    PNG
    media_image3.png
    72
    478
    media_image3.png
    Greyscale
(Sandhu et al.) and

    PNG
    media_image4.png
    206
    384
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    84
    384
    media_image5.png
    Greyscale
(see Zhang, paragraph bridging pages 401-402).
Therefore, the replacement of veliparib with niraparib in the combination taught by NCT ’172 for treatment of prostate cancer, wherein the patient is positive for BRCA-1 and BRCA-2 would have been obvious to the skilled artisan in the art at the time of the present invention.  In other words, the combination of the cited references as discussed above, is based on the teachings of the art at the time of present invention and not improper hindsight reconstruction as argued by appellant.  

Appellant’s Argument a: NCT ’172 does not teach or suggest the claimed combination therapy
Appellant argues no reason has been identified why the skilled artisan would have been motivated to modify NCT ‘172 by substituting one compound for another, even within the class of PARP inhibitors, with any expectation of success.  According to appellant, Hussain noted that the addition of veliparib to abiraterone acetate and prednisone did not affect response.  It is appellant’s position that given Hussain’s demonstration that the triple combination of veliparib, abiraterone acetate and prednisone was no more effective than abiraterone acetate and prednisone alone, the skilled artisan would have had no motivation to employ that triple combination.
However, contrary to appellant’s argument, Hussain et al. (2018) is directed to the comparation of abiraterone with/without veliparib or prednisone, not the combination of all three compounds as taught by NCT ‘172, which is a phase II trial (see the reference in its entirety, especially Abstract). Furthermore, Hussain et al. (published on 04/01/2018) was not available to a skilled artisan on 04/13/2017, the claimed priority date of instant application. 
The issue here is that NCT ‘172 teaches the use of abiraterone acetate, prednisone and veliparib for treating prostate cancer.  The art also teaches niraparib for treatment of prostate cancer and that PARP inhibitors are useful in treatment of prostate cancer positive for BRCA-1 and/or BRCA-2 biomarker as explicitly taught by both Sandhu et al. 2012 and Zhang, 2014.  Therefore, substituting one PARP inhibitor for another in the combination of NCT ‘172 for treatment of prostate cancer, including in prostate cancer patients positive for BRCA-1 and/or BRCA-2 biomarker, would have been obvious to the skilled artisan in the art at the time of the present invention.  

Appellant’s Argument b: Logothetis, Zhang, Sandhu and NCT ’901 do not cure NCT ’172’s deficiencies
Appellant’s argues none of the other cited publications counter the combined teaching of NCT ‘172 and Hussain, nor are the alleged to do so.
Logothetis describes a study data for pain control and skeletal-related events with abiraterone acetate and placebo only versus placebo plus prednisone in mCRPC subjects. (Logothetis at Summary) and does not teach or suggest combinations with any other therapeutic agents. There is no reason to believe that this disclosure would have led those of ordinary skill to administer another active ingredient with abiraterone acetate and prednisone, much less to administer niraparib.
There is no reason to believe that the disclosure of (i) Zhang or Sandhu would
have led those of ordinary skill to ignore Hussain’s teaching that the clinical trial failed to show any benefit in going through the trouble of administering a PARP inhibitor along with abiraterone acetate and prednisone and (ii) NCT ‘901 would have led the skilled artisan to replace enzalutamide with both abiraterone acetate and prednisone.
In response, the secondary references were utilized to exemplify the use of each of abiraterone acetate, prednisone and niraparib (various amounts) in the treatment of prostate cancer was known in the art at the time of the present invention.  The reason the skilled artisan would administer abiraterone acetate, prednisone and niraparib, a PARP inhibitor, is based on the teaching of NCT ‘172 (which does not specify prostate cancer cells with BRCA-1 and/or BRCA-2 mutations) of the use of a combination abiraterone acetate, prednisone and velparib, a PARP inhibitor, for treating prostate cancer.  In other words, replacing one PARP inhibitor for another would have been obvious to the skilled artisan in the art at the time of the present invention.  In this regard, the art as discussed above explicitly teaches niraparib is useful in treating prostate cancer, especially in the context of prostate cancer cells positive for BRCA-1 or BRCA-2 biomarker.  
As discussed above, Hussain et al. (2018) is directed to the comparation of abiraterone with/without veliparib or prednisone, not the combination of all three compounds as taught by NCT ‘172, which is a phase II trial.  

Appellant’s Argument c: The Examiner improperly dismissed evidence of surprising results
Appellant’s argument of unexpected results is based on the comparison of a combination of niraparib and abiraterone acetate vs niraparib or abiraterone on survival of tumor bearing mice.  
In response, however, appellant does not provide evidence that the use of veliparib would not result in increased survival in said tumor bearing mice as shown in Table 4 or that the replacement of veliparib with niraparib in the combination of NCT ‘172 would lead to result that would not have been obvious to the skilled artisan in the art at the time of the present invention.
It should be noted that Hussain uses human patients versus the present specification wherein mice were used and unlike the present specification, survival was not measured.

It is worth noting that the claimed invention requires biomarkers such as BRCA-1 or BRCA-2 as recited in claims 37 and 77 of instant application.
The examiner notes again that the art, as discussed above, explicitly teaches PARP inhibitors show favorable toxicity in BRCA-1 and BRCA-2 mutant carriers or cancer cells with defective homologous recombination repair are sensitive to additional blockage of DNA repair with PARP inhibitor:

    PNG
    media_image3.png
    72
    478
    media_image3.png
    Greyscale
(Sandhu et al.) and

    PNG
    media_image4.png
    206
    384
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    84
    384
    media_image5.png
    Greyscale
(see Zhang, paragraph bridging pages 401-402).
Therefore, it would have been obvious to the skilled artisan in the art at the time of the present invention that compositions comprising said PARP inhibitors would be useful in treating prostate cancer in patients with said BRCA-1 and/or BRCA-2 mutations.

In summary, NCT ‘172 teaches the treatment of patients with metastatic castration-resistant prostate cancer with abiraterone acetate, prednisone and veliparib.
The difference between the claimed invention and NCT ‘172 is the use of niraparib and the recitation that the patient is positive for at least one biomarker such as BRCA-1 or BRCA-2.
Niraparib, like veliparib, is a PARP inhibitor and known to be useful in treating prostate cancer.  PARP inhibitors are also known to be useful in prostate cancer positive for BRCA-1 or BRCA-2.
Based on the teachings in the art and the level of skill of the ordinary artisan in the art at the time of the present invention, modification of the combination of NCT ‘172 by replacing veliparib with niraparib for treating prostate cancer in patients with BRCA-1 or BRCA-2 mutations is rendered prima facie obvious.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA P BADIO/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628   
                                                                                                                                                                                                     /JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.